DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicant’s Response to Non-Final Office Action
Applicants response dated 03 December 2021 to the Non-Final Office Action dated 03 September 2021 is acknowledged.  
Amended claims, dated 03 December 2021 have been entered into the record.

Examiner’s Response
The outstanding objections and rejections of the claims are overcome in view of the amendment and response.

Claim 14
While there was no objection or rejection of withdrawn claim 14, the present amendment addresses the issues noted by the Examiner at pages 4-5 of the previous office action.

Claim Objection
The objection to claim 13 is overcome in view of the amendment which adds a period to the end of the claim.
Claim Rejections - 35 USC § 103
Claims 1-2, 4, 6, 12-13 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Zhao (ACS Med. Chem. Lett. 2017, 8, 5, 533–537).  
The declaration under 37 CFR 1.130(a) filed on 03 December 2021 is sufficient to overcome the rejection of claims 1-2, 4, 6, 12-13 and 15 based on Zhao (ACS Med. Chem. Lett. 2017, 8, 5, 533–537).  
Three inventor declarations have been provided.  The inventor declarations provide evidence that the Zhao publication represents a grace period disclosure by inventor subject to the 102(b)(1)(A) prior art exception.  The declarations include unequivocal statements from each joint inventor that the three joint inventors invented the subject matter of the disclosure and include a reasonable explanation of the presence of the additional authors as providing assistance with the reference subject matter without making any inventive contribution to the presently claimed subject matter.
The rejection is overcome since the cited reference is not available as prior art against the present claims.

Election/Restrictions
The search and examination of the generic claims has been extended to encompass the full scope of the Markush of formula (I).
Claim 1 is allowable. Claims 3, 5, 7-11, 14 and 16-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III and the species of the generic invention, as set forth in the Office action mailed on 01 April 2021, is hereby withdrawn and claims 3, 5, 7-11, 14 and 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel fused-ring variants of the oxazolidinone antibacterial class of compounds with utility as anti-tuberculosis agents according to formula (I).  

    PNG
    media_image1.png
    290
    379
    media_image1.png
    Greyscale

The closest prior art is the represented by the Xin (J. Med. Chem. 2011, 54, 21, 7493–7502) reference.  This reference was cited against the claims at pages 5-7 of the restriction requirement dated 01 April 2021.
Xin teaches fused-ring benzoxazinyl-oxazolidinone variants of the known antibacterial compound Linezolid, see compound 14 in scheme 2 on page 7494.  The compound differs from the claims most substantially in that it lacks the required fluorine atom substituent on the benzene ring:

    PNG
    media_image2.png
    227
    573
    media_image2.png
    Greyscale

The prior art teaches anti-tuberculosis agents having a standard oxazolidinone ring system framework which lacks the fused-ring moiety required by the instant claims; see for example Williams (Antimicrobial Agents and Chemotherapy, 2009, 53, 1314–1319) and Cooper (WO2017015106) – both of record.  However, there is no reason provided by the prior art of record that would lead a skilled artisan to combine the fused-ring teachings of Xin with references such as these and to reasonably expect to obtain similarly active compounds.
For example, as has been argued and pointed out by the Applicant in the response dated 30 June 2021, the Xin reference itself does not provide good reason to modify the disclosed compound in such a way as to obtain a claimed compound –such as by combining the reference teachings. In particular, the Xin reference clearly teaches against fluoro-substitution of the phenyl ring of compounds having the fused ring benzoxazinyl-oxazolidinone structural framework at lines 4-7 of the conclusions section at page 7501: “The SAR profile of this new class is quite different from the profiles found in previous SAR studies on related compounds in that the fluorination of this core structure led to a reduction in activity”.  The prior art teachings of references such as Williams and Cooper relate to such “previous SAR studies on related compounds” and would not be considered relevant at least with respect to fluorination of the phenyl ring.   Additionally, the Xin reference teaches a clear preference for heteroaromatic substituents at the present R2 position rather than the required N-linked non-aromatic heterocyclic moieties.  
For at least these reasons the present claims are allowable over the prior art of record.

Conclusion
	Claims 1-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625